Dismissed and Memorandum Opinion filed July 15, 2014.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-14-00323-CV

                       RICHARD POWELL, Appellant
                                       V.
                 YOEN NAVARETTE CARDENAS, Appellee

             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                      Trial Court Cause No. 1012724

                 MEMORANDUM                     OPINION


      This is an appeal from a judgment signed January 27, 2014. The notice of
appeal was filed April 25, 2014. To date, our records show that appellant has not
paid the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in
civil cases unless indigent); Tex. R. App. P. 20.1 (listing requirements for
establishing indigence); see also Tex. Gov’t Code Ann. ' 51.207.
      On June 5, 2014, this court ordered appellant to pay the appellate filing fee
on or before June 20, 2014, or the appeal would be dismissed. Appellant has not
paid the appellate filing fee. Accordingly, the appeal is ordered dismissed. See Tex.
R. App. P. 42.3(c) (allowing involuntary dismissal of case because appellant has
failed to comply with notice from clerk requiring response or other action within
specified time).


                                       PER CURIAM

Panel consists of Justices Christopher, Jamison, and McCally.




                                         2